This is an appeal by the plaintiff from an order of the Superior Court sustaining generally the defendants’ demurrer to the plaintiff’s substitute declaration. The action is in tort or contract and the declaration contains four counts. We perceive no value in detailing the allegations in the various counts of the declaration or in stating the grounds set out in the demurrer. Only in count 2 are there essential averments which state a case with reasonable clarity and are sufficient to enable the defendants to plead to it intelligently and directly. We note that the plaintiff has appeared pro se throughout these proceedings and that the trial judge did not deny the plaintiff leave to amend. The judge may in “consideration of justice” grant leave to amend. Keljikian v. Star Brewing Co. 303 Mass. 53, 62. That part of the order sustaining the demurrer as to count 2 is reversed, and that part of the order sustaining the demurrer as to counts 1, 3 and 4 is affirmed.

So ordered.